Vu l'arrêté du ministre de l’industrie du 10 octobre
2002, portant premier renouvellement du permis de
recherche de substances minérales du 3°” groupe au lieu dit
«Jebel Trozza», des gouvernorats de Kairouan et
Kasserine,

Vu l’arrêté du ministre de l’industrie, de l'énergie et des
petites et moyennes entreprises du 3 janvier 2006, portant
deuxième renouvellement du permis de recherche de
substances minérales du 3°* groupe au lieu dit « Jebel
Trozza », des gouvernorats de Kairouan et Kasserine,

Vu la lettre, enregistrée à la direction générale des mines
le 15 janvier 2007 sous le n° 9, par laquelle la société BHP
World Exploration Inc renonce au permis de recherche
susvisé,

Vu l'avis favorable émis par le comité consultatif des
mines lors de sa réunion du 18 janvier 2007,

Vu le rapport du directeur général des mines.

Arrête :

Article premier. - Est annulé, le permis de recherche des
substances minérales du 3%* groupe, situé dans les
gouvernorats de Kairouan et Kasserine au lieu dit « Jebel
Trozza » et institué par l’arrêté du ministre de l’industrie en
date du 5 août 1997, et ce, à la demande de la Société BHP
World Exploration Inc.

Art. 2. - De nouveaux droits pourront être acquis sur les
gîtes auxquels il a été renoncé dès la publication du présent
arrêté au Journal Officiel de la République Tunisienne.

Tunis, le 27 février 2007.

Le ministre de l'industrie, de l'énergie et des
petites el moyennes entreprises
Afif Chelbi
Vu
Le Premier ministre
Mohamed Ghannouchi

Arrêté du ministre de l’industrie, de l’énergie et
des petites et moyennes entreprises du 27 février
2007, portant extension de la durée de validité du
deuxième renouvellement du permis de recherche
d'hydrocarbures dit permis « Zarat ».

Le ministre de l’industrie, de l’énergie et des petites et
moyennes entreprises,

Vu le décret du 13 décembre 1948, instituant des
dispositions spéciales pour faciliter la recherche et
l'exploitation des substances minérales du second groupe,
ensemble les textes qui l’ont modifié ou complété,

Vu le décret du 1° janvier 1953 sur les mines,

Vu le décret-loi n° 85-9 du 14 septembre 1985,
instituant des dispositions spéciales concernant la recherche
et la production des hydrocarbures liquides et gazeux ratifié
par la loi n° 85-93 du 22 novembre 1985, tel que modifié
par la loi n° 87-9 du 6 mars 1987,

Vu la loi n° 90-56 du 18 juin 1990, portant
encouragement à la recherche et à la production
d'hydrocarbures liquides et gazeux,

Vu la loi n° 91-7 du 11 février 1991, portant approbation
de la convention et ses annexes signés à Tunis le 5 avril
1990 entre l'Etat Tunisien d’une part, l'Entreprise
Tunisienne d'Activités Pétrolières et la société « Coho
International Limited » d’autre part,

Vu la loi n° 94-40 du 7 mars 1994, portant approbation
de l'avenant n° 1 à la convention et ses annexes relatives au
permis « Zarat »,

Vu la loi n° 2005-101 du 1° novembre 2005, portant
approbation de l'avenant n° 2 à la convention et ses
annexes relatives au permis « Zarat »,

Vu la loi n° 2006-84 du 25 décembre 2006, portant
approbation de l'avenant n° 3 à la convention et ses
annexes relatives au permis « Zarat »,

Vu le décret n° 2000-713 du 5 avril 2000, portant
composition et fonctionnement du comité consultatif des
hydrocarbures,

Vu l'arrêté du ministre de l’économie et des finances du
19 septembre 1990, portant institution du permis de
recherche de substances minérales du second groupe dit
permis « Zarat »,

Vu l'arrêté du ministre de l’économie nationale du 26
novembre 1991, portant autorisation de cession partielle des
intérêts de la société « Coho International Limited » dans le
permis «Zarat» au profit de la société «Marathon
Petroleum Zarat Ltd »,

Vu l’arrêté du ministre de l’économie nationale du 28
janvier 1993, portant autorisation de cession partielle des
intérêts de la société « Coho International — Limited » dans
le permis « Zarat » au profit de la société « Edisto Tunisia
Ltd »,

Vu l'arrêté du ministre de l’économie nationale du 16
décembre 1993, portant autorisation de cession totale des
intérêts de la société « Coho International Limited » dans le
permis «Zarat» au profit de la société «Command
Petroleum Tunisia Pty Ltd »,

Vu l'arrêté du ministre de l’industrie du 19 octobre
1995, portant extension de dix huit mois de la durée de
validité de la période initiale du permis Zarat,

Vu l'arrêté du ministre de l’industrie du 18 mars 1996,
portant rectification des coordonnées du permis « Zarat »,

Vu l’arrêté du ministre de l’industrie du 3 août 1996,
portant autorisation de cession totale des intérêts de la
société « Edisto Tunisia Ltd» au profit de la société
« Medex Petroleum Ltd » et extension de quatre mois de la
durée de validité de la période initiale du permis « Zarat »,

Vu l’arrêté du ministre de l’industrie du 12 novembre
1996, portant premier renouvellement du permis « Zarat »,

Vu l'arrêté du ministre de l’industrie du 2 décembre
1997, portant institution d’une concession d'exploitation de
substances minérales du second groupe dite concession
d’exploitation « Didon »,

Vu l'arrêté du ministre de l’industrie du 2 décembre
1997, portant extension de la superficie du permis Zarat,

Vu l'arrêté du ministre de l’industrie du 17 septembre
1999, portant extension d’une année de la durée de validité
du premier renouvellement du permis « Zarat »,

N°19 Journal Officiel de la République Tunisienne

6 mars 2007 Page 709
Vu l’arrêté du ministre de l’industrie du 21 juin 2000,
portant extension d’une année de la durée de validité du
premier renouvellement du permis « Zarat »,

Vu l’arrêté du ministre de l’industrie du 15 février 2001,
fixant les modalités de dépôt et d'instruction des demandes
de titres d’hydrocarbures,

Vu l'arrêté du ministre de l’industrie du 18 mai 2001,
portant deuxième renouvellement du permis « Zarat »,

Vu l'arrêté du ministre de l’industrie et de l’énergie du
12 décembre 2003, portant extension de deux ans de la
durée de validité du deuxième renouvellement du permis
« Zarat »,

Vu l’arrêté du ministre de l’industrie, de l’énergie et des
petites et moyennes entreprises du 11 novembre 2005,
portant autorisation de cession totale des intérêts de la
société « MP Zarat Limited » au profit de la société « Soco
Tunisia Pty Ltd »,

Vu l’arrêté du ministre de l’industrie, de l'énergie et des
petites et moyennes entreprises du 12 avril 2006, portant
extension d’une année de la durée de validité du deuxième
renouvellement du permis « Zarat »,

Vu la lettre du 19 août 1992 par laquelle la société
«Marathon Petroleum Zarat Ltd» a notifié à l'autorité
concédante la cession de la totalité de ses intérêts à la
société « M.P Zarat Limited »,

Vu la lettre du 25 mars 1996 relative au transfert de
propriété de la société «M.P. Zarat Limited» de
« Marathon Oil Company » à la société « Medex Petroleum
Ltd »,

Vu la lettre du 15 avril 1998, par laquelle la société
«Command Petroleum Tunisia Pty Ltd» a notifié le
changement de sa dénomination en «Soco Tunisia Pty
Ltd »,

Vu l’acte de cession du 28 mars 2000, par lequel la
société « Medex Petroleum Ltd » a cédé la totalité de ses
intérêts dans le permis «Zarat » au profit de sa filiale »
«MP Zarat Limited »,

Vu la demande déposée à la direction générale de
l'énergie le 23 mai 2006, par laquelle la société « Soco
Tunisia Pty Ltd » et l'Entreprise - Tunisienne d’Activités
Pétrolières ont sollicité l'extension de deux ans de la durée
de validité du deuxième renouvellement du permis
« Zarat »,

Vu l'avis favorable émis par le comité consultatif des
hydrocarbures lors de sa réunion du 8 juillet 2006,

Vu le rapport du directeur général de l’énergie.
Arrête :

Article premier. - Est accordée une extension de deux
ans de la durée de validité du deuxième renouvellement du

par l’ensemble des textes législatifs et réglementaires
susvisés.
Tunis, le 27 février 2007.
Le ministre de l'industrie, de l'énergie et des
petites et moyennes entreprises
Afif Chelbi

Vu
Le Premier ministre
Mohamed Ghannouchi

MINISTERE DE L'EQUIPEMENT,
DE L'HABITAT ET DE L'AMENAGEMENT
DU TERRITOIRE

Arrêté de la ministre de l’équipement, de l’habitat
et de l'aménagement du territoire du 27 février
2007, portant délimitation des zones requérant la
révision du plan d'aménagement urbain de la
commune de Menzel El Hayet, gouvernorat de
Monastir.

La ministre de l'équipement, de l'habitat et de
l'aménagement du territoire,

Sur proposition du président de la commune de Menzel
El Hayet,

Vu la loi n° 75-33 du 14 mai 1975, portant promulgation
de la loi organique des communes, telle que modifiée et
complétée par les textes subséquents et notamment la loi
organique n° 2006 -48 du 17 juillet 2006,

Vu le code de l’aménagement du territoire et de
urbanisme promulgué par la loi n° 94-122 du 28
novembre 1994, tel que modifié et complété par la loi n°
2003-78 du 29 décembre 2003 et modifié par la loi n° 2005-
71 du 4 août 2005 et notamment son article 14,

Vu le plan d’aménagement de la commune de Menzel El
Hayet, tel qu’approuvé par l’arrêté du 29 juin 2000,

Vu la délibération du conseil municipal de Menzel El
Hayet réuni le 27 mai 2006.

Arrête :

Aïticle premier. - Les zones requérant la révision du
plan d’aménagement urbain de la commune de Menzel El
Hayet, gouvernorat de Monastir, sont délimitées par la ligne
fermée (A, B, C, D, E, F, G H, I, J,K, L, M, N, O, P, Q,R)
indiquées par la couleur rouge sur le plan annexé au présent
arrêté et conformément aux indications insérées dans le
tableau suivant :

permis de recherche d’hydrocarbures dit permis « Zarat », Points X : en mètres Y : en mètres
Suite à cette extension, ladite période arrivera à A -661812 -508884
échéance le 24 juillet 2008. B _666239 -504031
Art. 2. ee permis demeure régi par la convention et ss c 671518 -512932
annexes, telles que ratifiées par les lois n° 91-7 du
février 1991, 94-40 du 7 mars 1994, 2005-101 du 1° D 666798 -512004
novembre 2005 et 2006-84 du 25 décembre 2006, ainsi que E -666154 -513630
Page 710 Journal Officiel de la République Tunisienne — 6 mars 2007 N°19
